DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 1/2/2021 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a thermal control device” in claims 1 and 19; and
“a drive engagement mechanism” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 19, “an electrical connection” is considered indefinite because while the claim recites that it can be electrically coupled to the thermal control device, it is silent with respect to how it is to be connected to any of the other positively recited structures, if at all.  Clarification and/or correction is requested.
Claims 2-18 and 20 are indefinite because they depend from indefinite claims 1 and 19 and do not cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherubini et al.(US 2018/0010990).
With respect to claim 1, the reference of Cherubini et al. discloses a device that is structurally capable of growing cells that includes a housing (900.1)(Fig. 1B); motor (101)(Fig. 1A); thermal control device (190)(Fig. 1B)(¶[0056]) (note ¶[0067] of the instant specification indicates that a corresponding structure can be a thermoelectric cooler); a spectrophotometer (Fig. 1C)(¶[0071]-[0080]); processor (110)(¶[0048] and [0056]) which includes an electrical connection coupled to the thermal control device; rotating growth vial (200); drive engagement mechanism (240)(Fig. 3A)(¶[0104])(note the drive engagement mechanism (240) of Cherubini et al. is considered a functional equivalent of the engagement mechanism (112) of the instant specification); and a first light path (window)(¶[0097]) through the vial for a light beam generated by a spectrophotometer.  Note, the processor is considered to be programmed to accept input from a user and to direct the thermal control device to adjust a temperature of the vial to grow cells since it is disclosed that the processor (110) includes a user interface (¶[0048]) and provides control of incubation temperatures in the rotating vessel (¶[0056]).  The reference of Cherubini et al. also is capable of determining the optical density of cells in the vessel and is integrated with the process (110) (Fig. 1C)(¶[0071]-[0084]).
With respect to claim 2, the disclosed vial (200) is structurally capable of being filled with the % volume required of claim 2.  Note, statements of intended use carry no patentable weight in apparatus-type claims.
With respect to claims 3-5, the device discussed above with respect to claim 1 would be structurally capable of allowing a wavelength and measurement intervals to be selected by the user through the processor input structure.
With respect to claims 9 and 10, the vial can be made of polypropylene (¶[0103]) and using injection molding.
With respect to claim 11, in the absence of further positively recited structure, the vial is considered to include a second light path since it can be transparent and have light passing through it at different parts of the vial. 
With respect to claims 12-14, the vial (200) can include two or more paddles (203)(Fig. 2A).
With respect to claim 15, the two or more paddles (203) (Fig. 2A) extend from an inner wall of the vial (200) toward the interior of the vial.
With respect to claim 19, the reference of Cherubini et al. discloses a device that is structurally capable of growing cells that includes a housing (900.1)(Fig. 1B); motor (101)(Fig. 1A); thermal control device (190)(Fig. 1B)(¶[0056]) (note ¶[0067] of the instant specification indicates that a corresponding structure can be a thermoelectric cooler); a spectrophotometer (Fig. 1C)(¶[0071]-[0080]); processor (110)(¶[0048] and [0056]) which includes an electrical connection coupled to the thermal control device; rotating growth vial (200); a barcode (¶[0062]); drive engagement mechanism (240)(Fig. 3A)(¶[0104])(note the drive engagement mechanism (240) of Cherubini et al. is considered a functional equivalent of the engagement mechanism (112) of the instant specification); and a first light path (window)(¶[0097]) through the vial for a light beam generated by a spectrophotometer.  The vial is considered to include a second light path since it can be transparent and have light passing through it at different parts of the vial. Note, the processor is considered to be programmed to accept input from a user and to direct the thermal control device to adjust a temperature of the vial to grow cells since it is disclosed that the processor (110) includes a user interface (¶[0048]) and provides control of incubation temperatures in the rotating vessel (¶[0056]).  The reference of Cherubini et al. also is capable of determining the optical density of cells in the vessel and is integrated with the process (110) (Fig. 1C)(¶[0071]-[0084]).  While the reference does not specifically recite that the vial (200) is disposable, in the absence of further positively recited structure, the vial is considered to be disposable since it can be made of plastic.
With respect to claim 20, since the processor includes a display device, it is considered to be structurally capable of notifying the user the data associated with the spectrophotometer during use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini et al.(US 2018/0010990).
The reference of Cherubini et al. has been discussed above with respect to claims 1 and 12.
Claims 6-8 differ by reciting a specific volume of the vial, however, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum volume of the vial based on routine experimentation while maintaining the efficiency of the processing system.
With respect to the paddle limitations of claims 16-18, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimum location and/or size of the paddles through routine experimentation while maintaining the efficiency of the processing system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,435,662; 1-20 of U.S. Patent No. 10,590,375; 1-20 of U.S. Patent No. 10,717,959; or 1-20 of U.S. Patent No. 10,883,077.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 are generic to all that is recited in claims 1-20 of U.S. Patent No. 10,435,662; 1-20 of U.S. Patent No. 10,590,375; 1-20 of U.S. Patent No. 10,717,959; or 1-20 of U.S. Patent No. 10,883,077.  That is, claims 1-20 of U.S. Patent No. 10,435,662; 1-20 of U.S. Patent No. 10,590,375; 1-20 of U.S. Patent No. 10,717,959; or 1-20 of U.S. Patent No. 10,883,077 fall entirely within the scope of claims 1-20 or, in other words, claims 1-20 are anticipated by claims 1-20 of U.S. Patent No. 10,435,662; 1-20 of U.S. Patent No. 10,590,375; 1-20 of U.S. Patent No. 10,717,959; or 1-20 of U.S. Patent No. 10,883,077. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,443,031. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-20 encompass a method of using a device which is of the same structure as that required of the instant claims.  As a result, one of ordinary skill in the art when presented with the patented claims would recognize that the device provided in the method claims would be required to culture cells as required of the patented method claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB